DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In the instant application, there are two different claims numbered as claim 3. 
Misnumbered claims 3 (second occurrence) through 10 have been renumbered as 4-11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the clasp” as recited in the first line of claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US-9,256,302).
 	The patent to Chang et al. shows an embodiment of a sanitary apparatus in Figure 2 that is capable of touching or pressing against a surface, the apparatus comprising a base (30) on which a stylus tip (26) is mounted at a base cap end, a sponge (32) disposed within the base and having an aperture for accommodating a touch stick (22), a cap (10E) selectively engageable over the stylus tip (26) of the base, and a handle (20) having an open end from which a touch stick (22) protrudes.  Regarding claim 10, the handle (20) is covered by a coating the surrounds the outer wall of the cylindrical handle (see col. 4, lines 22-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2-5, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US-9,256,302) in view of Menendez et al. (US-10,908,708).
 	The caps (10E) of the Chang et al. apparatus are not specifically disclosed as being threadedly engageable with base as called for in claim 4 of the instant application.
	However, the patent to Menendez et al. shows a stylus having a cap (106) that can be screwed onto the base (104).  The outer surface of the cap can have a knurled texture (108).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide cooperating threaded surfaces on the caps and base of the Chang et al. apparatus, as taught by Menendez et al., in order to create a secure yet removeable attachment that could be manually fastened or unfastened by a user.  It also would have been obvious to provide a knurled outer surface on the caps, similar to that shown in the Menendez et al. patent, for facilitating the required twisting motion of the caps for removal or attachment.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.

 Specification
The disclosure is objected to because of the following informalities:  On page 4, line 5, it appears that the number “32” should be changed to –31—in order to accurately correspond to the drawings.  
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LaBonte (US-2016/0008502) shows a handheld sanitary apparatus comprising a removable cap threadedly engageable with a base.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
11/29/2022